UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2087


CARRIE D. RANDA,

                     Plaintiff - Appellant,

              v.

MERRICK B. GARLAND, Attorney General,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-cv-00019-FL)


Submitted: March 26, 2021                                          Decided: April 9, 2021


Before MOTZ, AGEE, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John P. O’Hale, LAW OFFICE OF JOHN P. O’HALE, P.A., Smithfield, North Carolina;
Joseph E. Zeszotarski, Jr., GAMMON, HOWARD, & ZESZOTARSKI, PLLC, Raleigh,
North Carolina, for Appellant. G. Zachary Terwilliger, United States Attorney,
Alexandria, Virginia, Daniel P. Shean, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carrie D. Randa appeals the district court’s order granting summary judgment to

Merrick B. Garland, the Attorney General, on her employment discrimination and

retaliation claims raised pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e to 2000e-17. 1 Finding no error, we affirm.

       We “review[] de novo the district court’s order granting summary judgment.”

Jacobs v. N.C. Admin. Off. of the Cts., 780 F.3d 562, 565 n.1 (4th Cir. 2015). “A district

court ‘shall grant summary judgment if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.’” Id. at

568 (quoting Fed. R. Civ. P. 56(a)). “A dispute is genuine if a reasonable jury could return

a verdict for the nonmoving party.” Id. (internal quotation marks omitted). In determining

whether a genuine dispute of material fact exists, “we view the facts and all justifiable

inferences arising therefrom in the light most favorable to . . . the nonmoving party.” Id.

at 565 n.1 (internal quotation marks omitted). However, “the nonmoving party must rely

on more than conclusory allegations, mere speculation, the building of one inference upon

another, or the mere existence of a scintilla of evidence.”       Humphreys & Partners

Architects, L.P. v. Lessard Design, Inc., 790 F.3d 532, 540 (4th Cir. 2015) (internal

quotation marks omitted).




       1
        Although Garland is the appropriate defendant pursuant to Title VII, Randa was
formerly employed as an Assistant United States Attorney (“AUSA”) with the United
States Attorney’s Office for the Eastern District of North Carolina (“USAO”).

                                             2
       Randa proceeded under the familiar burden-shifting framework of McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973). Under McDonnell Douglas, Randa

was first required to:

       demonstrate[] a prima facie case of [sex or pregnancy] discrimination by
       showing that (1) [s]he is a member of a protected class; (2) [s]he suffered
       [an] adverse employment action; (3) [s]he was performing h[er] job duties at
       a level that met h[er] employer’s legitimate expectations at the time of the
       adverse employment action; and (4) the position remained open or was filled
       by similarly qualified applicants outside the protected class.

Holland v. Wash. Homes, Inc., 487 F.3d 208, 214 (4th Cir. 2007). To establish a prima

facie case of retaliation, a plaintiff is required to “show (1) that she engaged in protected

activity; (2) that her employer took an adverse action against her; and (3) that a causal

connection existed between the adverse activity and the protected action.” Jacobs, 780

F.3d at 578 (brackets and internal quotation marks omitted). The USAO then must proffer

a legitimate, nondiscriminatory and nonretaliatory reason for Randa’s termination. Id.;

Holland, 487 F.3d at 214. Finally, Randa had the burden to show that the USAO’s

legitimate reason was, in fact, a pretext for intentional discrimination or retaliation. Jacobs,

780 F.3d at 578; Holland, 487 F.3d at 214.

       The district court correctly concluded that Randa was not meeting the USAO’s

legitimate performance expectations. To establish the third prong of the prima facie case,

“a plaintiff must show only that [s]he was qualified for the job and that [s]he was meeting

h[er] employer’s legitimate expectations.” Haynes v. Waste Connections, Inc., 922 F.3d

219, 225 (4th Cir. 2019). In considering whether an employee was meeting her employer’s

legitimate performance expectations, “it is the perception of the decision maker which is


                                               3
relevant, not the self-assessment of the plaintiff.” Hawkins v. PepsiCo, Inc., 203 F.3d 274,

280 (4th Cir. 2000) (alterations and internal quotation marks omitted).           Thus, an

employee’s own testimony about her job performance does not create a genuine issue of

material fact as to whether she was meeting her employer’s legitimate expectations. See

King v. Rumsfeld, 328 F.3d 145, 149 (4th Cir. 2003).

       Although Randa received a successful performance rating, Dennis Duffy, Randa’s

second-line supervisor, identified several errors in Randa’s work and instructed her to

correct these mistakes. Despite receiving such instruction, Randa repeated the errors. And

the errors that Duffy identified were significant and could have affected the outcome of

cases she prosecuted. Thus, despite Randa’s successes in other cases, the USAO expressed

reasonable concern about her failure to learn from these mistakes, her ability to be an

effective advocate for the Government, and the lack of professionalism exhibited by her

social media posts.

       Although Randa points to her immediate supervisor Jane Jackson’s testimony to

support her claims, Jackson’s statements do not call into question her termination. While

Jackson believed that Duffy’s comments were harsh, she also testified that they were

accurate. Additionally, Jackson herself noted in her comments that Randa needed to

proofread her work before submitting it to management for approval. Finally, while one

of Randa’s coworkers submitted a declaration attesting that Randa was a competent

prosecutor, this does not call into question the USAO’s conclusion that she was not. See




                                             4
King, 328 F.3d at 149-50, 153-54. Thus, the district court did not err in rejecting Randa’s

discrimination claim. 2

       We likewise conclude that Randa failed to establish a prima facie case of retaliation.

       As [we have] held, no causal connection can exist between an employee’s
       protected activity and an employer’s adverse action if the employer was
       unaware of the activity. An employer is aware of an employee’s protected
       activity when he learns of an employee action that he understood or should
       have understood to be opposition against a Title VII violation. When
       determining whether the employer should have understood the nature of the
       employee’s action, courts examine not just the employee’s complaint but also
       the factual context that is known to the employer.

Strothers v. City of Laurel, 895 F.3d 317, 336 (4th Cir. 2018) (citations omitted).

       Randa does not dispute that neither John Bruce nor Duffy had knowledge of her

discrimination complaint to Jackson, and her generalized complaints about her evaluation

did not alert them that she thought they discriminated against her in violation of Title VII.

While Randa cites to our prior decision in Carter v. Ball, 33 F.3d 450, 460 (4th Cir. 1994),

for the proposition that her complaint to Jackson establishes the USAO’s knowledge of her

protected activity, we have since clarified that the focus must be on whether the relevant

decision makers were aware of an employee’s protected activity. See, e.g., Holland, 487

F.3d at 218; Tinsley v. First Union Nat’l Bank, 155 F.3d 435, 444 (4th Cir. 1998), overruled

on other grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002); Dowe v.




       2
          Because Randa failed to establish she was meeting the USAO’s legitimate
performance expectations, we need not address the district court’s alternative holding that
she failed to establish pretext.

                                             5
Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998).

Jackson was not the relevant decision maker in this case.

       Therefore, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             6